
	
		III
		109th CONGRESS
		2d Session
		S. RES. 467
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2006
			Mr. Thune (for himself
			 and Mr. Frist) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		 RESOLUTION
		Expressing the sense of the Senate that the
		  President should use all diplomatic means necessary and reasonable to influence
		  oil-producing nations to immediately increase oil production and that the
		  Secretary of Energy should submit to Congress a report detailing the estimated
		  production levels and estimated production capacity of all major oil-producing
		  countries. 
	
	
		That is the sense of the Senate
			 that—
			(1)the President
			 should use all diplomatic means necessary and reasonable to influence oil
			 producing nations to immediately increase oil production levels to—
				(A)increase the
			 supply on the world market; and
				(B)reduce the price
			 of oil;
				(2)a major
			 oil-producing country is a country that—
				(A)had an average
			 level of production of crude oil, oil sands, or natural gas to liquids that
			 exceeded 1,000,000 barrels per day during the previous calendar year;
			 and
				(B)has crude oil,
			 shale oil, or oil sands reserves of at least 6,000,000,000 barrels, as
			 recognized by the Department of Energy; and
				(3)not later than
			 June 30, 2006, the Secretary of Energy should submit to Congress a report
			 detailing the estimated production levels and estimated production capacity of
			 all major oil-producing countries.
			
